DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/CN2018/072266 filed 01/11/2018.

Election/Restrictions
3.	The Examiner notes the Applicant’s election without traverse of the invention disclosed in claims 11 – 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 14 and 21 - 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “sending a request… for the radio resource control Inactive state of the user equipment”. It is unclear to the Examiner if this is a request for the UE to be transitioned to RRC_INACTIVE, or a request to inform the AMF if the UE is in the RRC_INACTIVE state. The claim is therefore indefinite, and rejected; claim 21 is treated similarly, and rejected along with its dependent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claim(s) 11 – 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘096 (SA WG2 Meeting #124 S2-179096) in view of Stojanovski (US 20190116518 A1)

	Regarding claim 11, 3GPP ‘096 discloses the relevant wireless standard. Specifically, 3GPP ‘096 discloses a method for handling a network, comprising: 
	sending, by a user equipment, a protocol data unit session modification request to a network (PDU session modification is initiated; see section 5.6.7); 
	determining a state of the user equipment (UE can be in CM-IDLE OR CM-CONNECTED; see section 5.3.3.2.4).; and 
	Application No.: 16/961,401-3- Attorney Docket No.: SEC920170113-US-PCTreleasing a protocol data unit session for the user equipment in accordance with the state of the user equipment (when a UE enters CM-IDLE, PDU session is released; see section 5.3.3.2.4).
	3GPP ‘096 does not explicitly disclose that the PDU session modification request comes from the UE.

	Stojanovski discloses subject matter relating to PDU session modification. Specifically, Stojanovski discloses a UE sending a PDU session modification request (see paragraph [0112] and Fig. 8)	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ‘096 with Stojanovski by specifying that the UE can send the PDU session modification request. One of ordinary skill in the art would have found this obvious, as this is typical behavior, and allows the UE more control over the connection. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 12, 3GPP ‘096 and Stojanovski teach the subject matter of the parent claim(s), as noted above. 3GPP ‘096 further discloses:
	wherein releasing the protocol data unit-session comprises releasing the protocol data unit session for the user equipment if the state of the user equipment is a connection management-IDLE state or a radio resource control-inactive state (when a UE enters CM-IDLE, PDU session is released; see section 5.3.3.2.4).

	Regarding claim 13, 3GPP ‘096 and Stojanovski teach the subject matter of the parent claim(s), as noted above. 3GPP ‘096 further discloses:
	wherein determining the state of the user equipment comprises determining the connection management-IDLE state of the user equipment by an access and mobility management function (when a UE enters CM-IDLE, PDU session is released; see section 5.3.3.2.4; UE states (e.g. CM-IDLE) are known by the AMF; see section 5.3.3.2.2).

Regarding claim 15, 3GPP ‘096 and Stojanovski teach the subject matter of the parent claim(s), as noted above. 3GPP ‘096 further discloses:
rejecting the protocol data unit session modification request by an session management function prior to or as part of determining the state of the user equipment (SMFs may reject PDU session modification requests from the UE; see section 5.19.7.3)

Regarding claim 17, 3GPP ‘096 and Stojanovski teach the subject matter of the parent claim(s), as noted above. 3GPP ‘096 further discloses:
wherein the network is handled by a data network name-based congestion control and an single network slice selection assistance information-based congestion control (NAS level congestion control can be applied per DNN and per NSSAI; see section 5.19.7.1).6.	Claim(s) 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘040 (SA WG2 Meeting #119 S2-1701040) in view of 3GPP ‘096 (SA WG2 Meeting #124 S2-179096).

Regarding claim 18, 3GPP ‘040 discloses a method for handling a network, comprising: 
sending a request, by a session management function, to an access and mobility management function to obtain information indicating a state of a user equipment (SMF subscribes to N2 release notifications (i.e. requests information) from AMF; see section 2; AMF informs SMF to initiate session management procedure when UE enters CM-IDLE state; see section 1); 
Application No.: 16/961,401-4- Attorney Docket No.: SEC920170113-US-PCTreceiving the information indicating the state of the user equipment (AMF informs SMF to initiate session management procedure when UE enters CM-IDLE state; see section 1); and 
3GPP ‘040 does not explicitly disclose the remaining limitation.

However, 3GPP -096 discloses subject matter relating to PDU session modification. Specifically, 3GPP ‘096 discloses:
releasing a PDU protocol data unit session for the user equipment based on the received information indicating the state of the user equipment (when a UE enters CM-IDLE, PDU session is released; see section 5.3.3.2.4).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of 3GPP ‘040’ with 3GPP ‘096 by incorporating the idea of releasing the PDU session on receipt of the UE’s state information. One of ordinary skill in the art would have found it obvious to do so, as 3GPP ‘040 is directed to the scenario when a UE moves to CM-IDLE, and 3GPP ‘096 is also directed towards this scenario. Also, releasing the PDU session in a case when the UE is idle would save resources. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 19, 3GPP ‘040 and 3GPP ‘096 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘040 does not explicitly disclose the limitations of claim 19; however, 3GPP ‘096 further discloses:
	wherein releasing the protocol data unit-session comprises releasing the protocol data unit session for the user equipment if the state of the user equipment is a connection management-IDLE state or a radio resource control-inactive state (when a UE enters CM-IDLE, PDU session is released; see section 5.3.3.2.4).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of 3GPP ‘040 and 3GPP ‘096 with 3GPP ‘096 by specifying that the PDU session is released on indication that the UE is in CM-IDLE. One of ordinary skill in the art would have found it obvious to do so, as 3GPP ‘040 is directed to the scenario when a UE moves to CM-IDLE, and 3GPP ‘096 is also directed towards this scenario. Also, releasing the PDU session in a case when the UE is idle would save resources. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 20, 3GPP ‘040 and 3GPP ‘096 teach the subject matter of the parent claim(s), as noted above. 3GPP ‘040 further discloses:
	wherein receiving the information comprises receiving the information indicating the connection management-IDLE state of the user equipment directly from the access and mobility management function (when the UE enters CM-IDLE, AMF informs SMF (i.e. indicates state); see sections 1 and 2)
7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP ‘096 (SA WG2 Meeting #124 S2-179096) in view of Stojanovski (US 20190116518 A1) and in further view of Dao (US 20180199398 A1)

Regarding claim 16, 3GPP ‘096 and Stojanovski teach the subject matter of the parent claim(s), as noted above. 3GPP ‘096 and Stojanovski do not explicitly disclose the limitations of claim 16.
However, Dao discloses subject matter relating to PDU session management. Specifically, Dao discloses:
further comprising sending an non-access stratum transport error message to the user equipment by an access and mobility management function prior to or as part of determining the state of the user equipment (AMF forwards a NAS session response message to UE, which can include an error code; see paragraph [0166] and Fig. 7).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of 3GPP ‘096 and Stojanovski with Dao by incorporating the idea that a NAS error message is sent from the AMF as part of the state determination process, or before it. One of ordinary skill in the art would have found it obvious to do so, as if there is an error condition (e.g. network resource outage as disclosed by Dao), then this would have relevance to what to do with the UE’s PDU session. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Kim – US 20190261449 A1 – PDU Session Management

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464                

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464